                                           Case 3:21-cv-06703-JCS Document 4 Filed 08/31/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     MIRIAM AYALA,                                      Case No. 21-cv-06703-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         APPLICATION TO PROCEED IN
                                   9
                                                                                            FORMA PAUPERIS SHOULD NOT BE
                                  10     TRANS UNION, LLC, et al.,                          DENIED
                                                        Defendants.                         Re: Dkt. No. 2
                                  11
                                  12          Plaintiff Miriam Ayala, pro se, has filed an application to proceed in forma pauperis.
Northern District of California
 United States District Court




                                  13   Ayala’s responses to the questions on the form application are difficult to reconcile without further

                                  14   explanation. Ayala states that she last received salary or wages in March of 2020 in the amount of

                                  15   $2,500 per month for her work as a self-employed notary public, that she has received no income

                                  16   of any kind in the last twelve months, that her bank account balance is only $900 and she owns no

                                  17   cash, and that she owes a total of $2,500 on multiple credit accounts. Those answers tend to

                                  18   suggest that the filing fee in this case would be an undue hardship and the application should be

                                  19   granted. On the other hand, Ayala also states that she owns a $1,250,000 home for which she pays

                                  20   a $6,200 monthly mortgage, and that she owns a 2020-model-year luxury Mercedes SUV for

                                  21   which she owes $24,000 (a fraction of the value of the car, suggesting she has made payments on

                                  22   it thus far) and pays $371 monthly. Ayala is therefore ORDERED TO SHOW CAUSE why her

                                  23   application to proceed in forma pauperis should not be denied, by filing a declaration no later than

                                  24   September 28, 2021 explaining in more detail whether or how she pays her monthly expenses, and

                                  25   whether she has any sources of income or financial resources not captured on the form application.

                                  26          If, after receiving Ayala’s response to this order, the Court determines that Ayala’s

                                  27   application to proceed in forma pauperis should be granted, the Court will then consider in due

                                  28   course whether Ayala’s complaint satisfies the requirements of 28 U.S.C. § 1915(e)(2)(B) and
                                           Case 3:21-cv-06703-JCS Document 4 Filed 08/31/21 Page 2 of 2




                                   1   whether to order service of process on Defendants by the United States Marshal. If the Court

                                   2   determines that the application should be denied, the Court will issue an order so stating and

                                   3   provide Ayala a reasonable amount of time to pay the filing fee.

                                   4          Ayala is encouraged to contact the Federal Pro Bono Project’s Pro Se Help Desk for

                                   5   assistance as she continues to pursue this case. Lawyers at the Help Desk can provide basic

                                   6   assistance to parties representing themselves but cannot provide legal representation. Although in-

                                   7   person appointments are not currently available due to the COVID-19 public health emergency,

                                   8   Ayala may contact the Help Desk at (415) 782-8982 or FedPro@sfbar.org to schedule a telephonic

                                   9   appointment.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 31, 2021                          ______________________________________
                                                                                       JOSEPH C. SPERO
                                  12                                                   Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
